DETAILED ACTION
This action is pursuant to the claims filed on December 30, 2021. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “a procedure catheter”. However, it is unclear whether this is referring to the procedure catheter of claim 12 or there are two procedure catheters. Claim 17 further recites “the vein” and “the target area”. However, there are insufficient antecedent basis for said limitations. Claims 19-20 are rejected by virtue of their dependency on claim 17.
Claim 18 recites “the second procedure catheter”. However, there is insufficient antecedent basis for said limitation.
Claim 19 recites “at least one balloon” in line 5. However, it is unclear whether said balloon is different from “at least one balloon of the access catheter” of line 3. 
Appropriate corrections are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4. 9, 12-15 & 18 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Gurley (U.S. PGPub. No. 2017/0246427).
In regards to claim 1, Gurley discloses an access catheter system for extravascular procedures in a brain (a catheter access system 12 in Fig. 1A), including 
an access catheter (catheter 20 in Fig. 1A; exemplary embodiment as shown in Figs. 2A-2C) comprising: 
an elongate, flexible tubular body (shaft 18 in Fig. 1A), having a proximal end (proximal end 18a in Fig. 1A), a distal end (distal end 19b in Fig. 1A) and at least one lumen extending axially there through (lumen 23 of the shaft 18 in Fig. 1A but lumen 123 in Fig. 2A, [0030]); 
a side exit port positioned along the elongate, flexible tubular body, spaced proximally apart from the distal end and in communication with the lumen (the distal tip 122 defines side apertures 121 and 141 and are in fluid communication with lumen 123 in Fig. 2A; note that the lumen 123 and the apertures are in fluid communication, [0030]);
a distal end port (distal port 29), in communication with the lumen proximate the distal end ([0030]);
a selective deflector positioned within the lumen (as shown in Fig. 2A, a portion of the sidewall 142 is sloped or ramped forming a sloping surface or ramp 120, [0044]), wherein the selective deflector is configured to deflect a procedure catheter within the lumen (as shown in exemplary Fig. 1A, the sloped surface 120 allows the catheter 34 and needle 32 to exit through the port 122), and wherein the selective deflector is configured to permit a guide catheter having a diameter of less than the preset threshold to pass distally beyond the deflector and out through the distal end port (the distal port 29 is capable of receiving a needle 32 as shown in exemplary Fig. 3E and additional devices having a diameter between 0.02 in to 0.03 in, [0038], [0049]. Additionally, [0005] & [0048] explains the use of guide wire for positioning the access catheter).
In regards to claim 2, Gurley further discloses wherein the selective deflector comprises an inclined barrier positioned within and partially occluding the lumen (Fig. 2A illustrates a ramp surface 120, [0044]).
In regards to claim 3, Gurley further discloses wherein the inclined barrier includes an aperture (the aperture below the ramp surface 120 to allow the needle 32 to extend through the distal portion of the catheter and out to the distal port 29).
In regards to claim 4, Gurley further discloses wherein the aperture has an aperture diameter smaller than a side exit port diameter of the side exit port (the opening of 121 is smaller than the aperture below the ramp surface 120 as shown in Fig. 2A).
In regards to claim 9, Gurley further discloses the procedure catheter comprises at least one of a flexible needle (needle 32, [0044] & [0058]).
In regards to claim 12, Gurley discloses a method of providing transvascular access to an extravascular access site in a vessel ([0006]: a method of gaining access to a patient’s vessel), the method comprising:
advancing an access catheter over a guide to position a side exit port of the access catheter adjacent to a target site of the vessel ([0005] & [0048] explains the usual method of gaining access to the venous system is through a guide wire and an introducer sheath; the guide wire is used as a guide for positioning the catheter system 12 in a vessel; Figs. 3C-3D shows the access catheter 20 comprising side exit ports 41 and 21 adjacent to the vessel 300);
retracing the guide from the access catheter ([0005] & [0048]: note that this is a normal routine procedure to remove a guide wire once the catheter system 12 is positioned at a target region);
advancing a procedure catheter through the access catheter and to the target side of the vessel via the side exit port of the access catheter (catheter 34 is advanced through the side port 21 as shown in Fig. 3G),
wherein a selective deflector in the access catheter deflects the procedure catheter out through the side exit port, but permits the guide to advance distally beyond the deflector and out of a distal end of the access catheter (as shown in Fig. 2A, a portion of the sidewall 142 is sloped or ramped forming a sloping surface or ramp 120, [0044]; as shown in exemplary Fig. 1A, the sloped surface 120 allows the catheter 34 and needle 32 to exit through the port 122; the distal port 29 is capable of receiving a needle 32 as shown in exemplary Fig. 3E and additional devices having a diameter between 0.02 in to 0.03 in, [0038], [0049]; Additionally, [0005] & [0048] explains the use of guide wire for positioning the access catheter)
In regard to claims 13 & 14, Gurley further discloses wherein advancing the access catheter over the guide comprises advancing the access catheter over a microcatheter and guidewire ([0005] & [0048]: guide wire which reads on a microcatheter is used for positioning the catheter system 12).
In regards to claim 15, Gurley further discloses wherein the vessel comprises a vein ([0048]).
In regards to claim 18, Gurley further discloses wherein the second procedure catheter with advanced functionality is configured to modulate neuronal activity ([0058]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gurley as applied to claim 1 above, and further in view of Bloom (U.S. PGPub. No. 2012/0053485).
In regards to claims 5-7, Gurley discloses the invention substantially as claimed in claim 5 and discussed above. 
However, Gurley does not disclose a laterally expandable support carried by the elongated flexible tubular body which is positioned on an opposite side of the tubular body from the side exit port.
Bloom teaches a laterally expandable support (430) mounted on a catheter shaft (310) on an opposite side of lateral port (port 318 is facing on an opposite side to the expandable support 436 in Figs. 23 & 24) so that the lateral struts (436) shift the shaft off the longitudinal centerline of an anatomical lumen to position the lateral port closer to the side wall of an anatomical lumen ([0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tubular body of Gurley and incorporate the laterally expandable support as taught by Bloom so as to shift the tubular body off the longitudinal centerline of an anatomical lumen and allow the lateral port to be closer to the side wall of the anatomical lumen. 
Additionally, it would have been obvious to one of ordinary skill the art to further substitute the struts with balloons the equivalence of struts and balloon for their use in the catheter art and the selection of any one of these known equivalents to position the catheter body within a vessel would be within the level of ordinary skill in the art as further evidenced by Saadat (U.S. Pat. No. 6,669,687: col. 10, lns. 4-8).  
Claims 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gurley as applied to claim 1 above, and further in view of Zarins et al. (hereinafter ‘Zarins’, U.S. Pat. No. 10,124,195).
In regards to claim 8, Gurley discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Gurley does not disclose first and second occlusion balloon. 
Zarin teaches providing an occlusion balloon along a catheter body (balloon 330) for centering the catheter within a patient’s vessel which aids in delivering the needle catheter to a desired depth within or external to the patient’s vessel (col. 11, ln. 51-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter of Gurley and incorporate a positioning balloon as claimed so that it aids in centering the catheter within a patient’s vessel which then allows the needle catheter to be delivered at a desired depth. 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide an additional occlusion balloon on a proximal side of the side exit port since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. As doing so further ensures that the catheter body is centered. 
In regards to claim 17, Gurley further discloses deploying a procedure catheter or instrument through the side exit port (catheter 34 is advanced through the side port 21 as shown in Fig. 3G); advancing a second device across the vein and into the target area, thereby creating a venous puncture site (needle 32 is advanced across vessel 300 which includes a vein (see [0048]) to create a venous puncture site as shown in Fig. 3H); advancing a wire through the second device into the target area to deploy a second procedure catheter with advanced functionality ([0057]: the needle wire 32 is exteriorized and allows a dilation catheter to be coupled with the exteriorized needle wire so that a dilated tissue track is formed and a medical device is advanced over a guide wire inserted into the dilated catheter); and removing the second device (an obvious step after the medical procedure is complete).
However, Gurley does not disclose the method step of anchoring the access catheter to the target site by deploying supporting expandable structural elements of the access catheter. 
Zarin teaches providing an occlusion balloon along a catheter body (balloon 330) for centering the catheter within a patient’s vessel which aids in delivering the needle catheter to a desired depth within or external to the patient’s vessel (col. 11, ln. 51-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter of Gurley and incorporate a positioning balloon as claimed so as to deploy supporting expandable structural elements of the access catheter when it is required to center the catheter within a patient’s vessel. 
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gurley as applied to claim 1 above, and further in view of Fischell et al. (hereinafter ‘Fischell’, U.S. PGPub. No. 2019/0008580).
In regard to claims 10 & 11, Gurley discloses the invention substantially as claimed in claim 1 and discussed above. However, Gurley doses not disclose that the procedure catheter is at least one of the ablation device or compressible-expandable biopotential sensing or stimulation device or implant as required in claims 10 & 11. 
Fischell teaches a catheter (100) comprising a plurality of side ports for receiving a guide tube (115) and a core wire (116). Furthermore, Fischell discloses providing bipolar electrodes along the core wire which is formed from nitinol or memory material (electrodes 117 & 116 in Fig. 6) for sensing nerve activity, stimulation and/or ablation ([0196] & [0255]). Furthermore, Fischell discloses a coaxial actuating mechanical system which is configured to advance and deploy the guide tube ([0306]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheter (34) of Gurley and form the needle with a shape memory and incorporate electrodes at the distal tip of the shape memory as taught by Fischell as doing so allows the needle to be used for sensing, stimulating and ablating surrounding target area.
Allowable Subject Matter
Claims 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 19, Gurley does not disclose, teach, or suggest all the method steps of claim 19, specifically, repositioning the access catheter such that at least one balloon of the access catheter overlays the venous puncture site; inflating at least one balloon such that it contacts the venous puncture site, thereby tamponades the venous puncture site to produce hemostasis; evaluating if hemostasis has been achieved by deflating the at least one balloon of the access catheter and deploying an implantable biosynthetic, bioabsorbable hemostatic material from the side exit port responsive to determining that hemostasis from balloon tamponade not being achieved.
Zarins et al. (hereinafter ‘Zarins’, U.S. Pat. No. 10,124,195) discloses providing balloons for centering the catheter body but does not disclose contacting a venous puncture site.
Furthermore, there would be no motivation to tamponade the venous puncture site in Gurley as Gurley teaches providing a dilated tissue track from the punctured site to introduce additional medical devices for medical procedures ([0057]-[0058]). 
Claim 20 depends on claim 19. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/3/2022